    Case: 5:20-cv-00120-JMH Doc #: 11 Filed: 06/23/20 Page: 1 of 10 - Page ID#: 87



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION at LEXINGTON


ALI ROBINSON,                              )
                                           )
         Plaintiff,                        )                  Case No.
                                           )              5:20-cv-120-JMH
v.                                         )
                                           )                 MEMORANDUM
SEALY, INC. and DREW MILLAR,               )              OPINION & ORDER
                                           )
         Defendants.                       )
                                           )
                                           )

                                         ***

        This matter is before the Court on Plaintiff Ali Robinson’s

motion to remand this case to state court. [DE 7]. Robinson is

suing her former employer, Sealy, Inc., for race discrimination in

violation of KRS § 344.040, and both Sealy and Drew Millar, Vice

President       of   Human   Resources    for    Sealy,   for   retaliation     in

violation of KRS § 344.280. [DE 1-2 at 7-8]. Millar and Sealy have

responded to Robinson’s motion to remand [DE 9] and Robinson did

not timely reply, making this motion ripe for review. 1

               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Robinson’s employment with Sealy was terminated six days

after her last complaint of race discrimination. [DE 1-2 at 6].

Millar was the Sealy employee who signed Robinson’s notice of




1 Robinson did make similar arguments in her response to Millar’s
motion to dismiss. [DEs 5, 8].
 Case: 5:20-cv-00120-JMH Doc #: 11 Filed: 06/23/20 Page: 2 of 10 - Page ID#: 88



termination; however, he denies any participation in the decision

to terminate her. [DE 9-1]. Millar and Robinson are both residents

of Kentucky. [DE 9 at 2; DE 7 at 2].

     This case was initially filed in Fayette Circuit Court and

was removed on the basis of diversity jurisdiction. [DE 7 at 1-

2]. Robinson filed a motion to remand the case back to Fayette

Circuit Court, arguing that the parties to this action are not

diverse as required by 28 U.S.C. § 1332(a). [DE 7 at 1-2].

Defendants    argue    that    Millar       was   fraudulently   joined    and,

therefore, his addition does not defeat the complete diversity

requirement. [DE 9 at 1-2]. Robinson claims she has a genuine cause

of action against Millar and argues that his joinder is not

fraudulent. [DE 7 at 1-2].

                              II. LEGAL STANDARD

     A case filed in state court is removable only if it could

have originally been brought in federal court. See 28 U.S.C. §

1441(a) (“[A]ny civil action brought in a State court of which the

district courts of the United States have original jurisdiction[

] may be removed ... to the district court of the United States

for the district and division embracing the place where such action

is pending.”); Lincoln Prop. Co. v. Roche, 546 U.S. 81, 83, 126

S.Ct. 606, 163 L.Ed.2d 415 (2005) (“[Section] 1441 ... authorizes

removal of civil actions from state court to federal court when

the action initiated in state court is one that could have been

                                        2
 Case: 5:20-cv-00120-JMH Doc #: 11 Filed: 06/23/20 Page: 3 of 10 - Page ID#: 89



brought, originally, in federal district court.”).             Pursuant to 28

U.S.C. § 1332, federal district courts have original jurisdiction

over civil actions between citizens of different states where the

amount-in-controversy exceeds $75,000.00, exclusive of interest

and costs. 28 U.S.C. § 1332(a).

      The    “statute   has    been   interpreted      to   demand    complete

diversity, that is, that no party share citizenship with any

opposing party.” Roche, 546 U.S. at 89; see also, Caudill v. N.

Am. Media Corp., 200 F.3d 914, 916 (6th Cir. 2000). The burden of

establishing diversity jurisdiction is on the removing party.

Coyne ex rel. Ohio v. Am. Tobacco Co., 183 F.3d 488, 493 (6th Cir.

1999).

      When a non-diverse party has been joined as a defendant, “the

removing defendant may avoid remand only by demonstrating that the

non-diverse party was fraudulently joined.” Casias v. Wal-Mart

Stores, Inc., 695 F.3d 428, 432 (6th Cir. 2012) (quoting Jerome-

Duncan, Inc., v. Auto-By-Tel, LLC, 176 F.3d 904, 907 (6th Cir.

1999)).     Fraudulent joinder is a “judicially created doctrine that

provides an exception to the requirement of complete diversity.”

Coyne, 183 F.3d at 493.       Thus, a removing party may remove a case

to federal court if he or she can show that a non-diverse party

was joined for the sole purpose of preventing removal.

      To do so, the removing party must establish that the plaintiff

has   “no   colorable    cause   of   action”    against    the   non-diverse

                                       3
 Case: 5:20-cv-00120-JMH Doc #: 11 Filed: 06/23/20 Page: 4 of 10 - Page ID#: 90



defendant. Saginaw Hous. Comm’n. v. Bannum, Inc., 576 F.3d 620,

626 (6th Cir. 2009). This is, understandably, a “heavy burden.”

Muriel-Don Coal, Inc. v. Aspen Ins. UK Ltd., 790 F. Supp. 2d 590,

597 (E.D. Ky. 2011) (quoting Mayes v. Rapoport, 198 F.3d 457, 463

(4th Cir. 1999)). Thus, the focal question for the Court is

“...whether there is arguably a reasonable basis for predicting

that the state law might impose liability on the facts involved.”

Alexander v. Elec. Data Sys. Corp., 13 F.3d 940, 949 (6th Cir.

1994).

       Moreover,     Kentucky’s       less-burdensome           pleading   standard

applies   in   evaluating        whether   Robinson       pleaded   a   “colorable”

claim. See In re Darvocet, 889 F.Supp.2d at 940 (“It makes little

sense to measure the state-law viability of such claims, which

were    originally       filed   in   state      court,    by    federal   pleading

standards.”). Although Kentucky courts have moved in the direction

of adopting more stringent federal pleading requirements, they

still apply a “notice pleading” standard, where the “central

purpose of pleadings remains notice of claims and defenses.”                   Pete

v.   Anderson,     413    S.W.3d   291,    301    (Ky.    2013)(quoting    Hoke   v.

Cullinan, 914 S.W.2d 335, 339 (Ky. 1995)); see also Red Hed Oil,

Inc., v. H.T. Hackney Co., 292 F.Supp.3d 764, 771 (E.D. Ky. 2017).

In fact, Kentucky emphasizes “substance over form and discovery

over pleadings.” V.S. v. Commonwealth, Cabinet for Human Res., 706

S.W.2d 420, 425-26 (Ky.Ct.App. 1986).

                                           4
 Case: 5:20-cv-00120-JMH Doc #: 11 Filed: 06/23/20 Page: 5 of 10 - Page ID#: 91



     Thus, in the instant action, the Court must determine if

Robinson has a colorable cause of action against Millar under

Kentucky’s notice pleading standard. Jerome-Duncan, 176 F.3d at

907; see also, Coyne, 183 F.3d at 493. If the claim is so frivolous

that it has no hope of success, the Court presumes that the

plaintiff   made   the   claim    for   the    sole   purpose   of    preventing

removal, and thus will retain jurisdiction. Bannum, Inc., 576 F.3d

at 626.

       However, if the claim has even a “glimmer of hope,” there is

no fraudulent joinder. Hartley v. CSX Transp. Inc., 187 F.3d 422,

426 (4th Cir. 1999). If so, the Court must remand this action for

lack of subject matter jurisdiction because Robinson and Millar

are unquestionably citizens of the Commonwealth. If not, the Court

must dismiss Robinson’s claims against Millar and allow the matter

to proceed before this Court. In deciding whether Millar was

fraudulently     joined,    the   Court       “must   resolve   all    disputed

questions of fact and ambiguities in the controlling ... state law

in favor of the non-removing party.” Coyne, 183 F.3d at 493.

     The Court recognizes that this is a delicate question to

answer at the beginning stages of litigation, before discovery has

taken place. Although federal courts are strictly instructed not

to proceed to the merits of a case outside of its jurisdiction,

the fraudulent-joinder doctrine asks courts to do exactly that.

See Murriel-Don Coal Co., Inc., 790 F.Supp.2d at 595. Thus, the

                                        5
 Case: 5:20-cv-00120-JMH Doc #: 11 Filed: 06/23/20 Page: 6 of 10 - Page ID#: 92



Court proceeds with hesitation to examine and address the merits

of a case that, perhaps, should not be before it in the first

place.

                              III. DISCUSSION

      Millar espouses two arguments in his response to Robinson’s

motion to remand: (1) that Robinson has failed to make out a

colorable claim for retaliation under the Kentucky Civil Rights

Act (“KCRA”) and (2) that the doctrine of respondeat superior

shields Millar from liability. Each argument is addressed below.

A. Robinson has stated a colorable retaliation claim

      As the KCRA and Sixth Circuit have made clear, individual

employees may not be held liable under the statutory scheme—unless

that claim is for retaliation. KRS § 344.030(2). Roof v. Bel Brands

USA, Inc., 641 F. App’x 492, 496 (6th Cir. 2016); Morris v. Oldham

Cty. Fiscal Court, 201 F.3d 784, 794 (6th Cir. 2000). Robinson, in

her   complaint,    alleges    that   Millar    violated    the   retaliation

provision of the KCRA. Under the KCRA:

      It shall be an unlawful practice for a person, or for
      two (2) or more persons to conspire:

            (1) To retaliate or discriminate in any manner
            against a person because he has opposed a practice
            declared unlawful by this chapter, or because he
            has made a charge, filed a complaint, testified,
            assisted, or participated in any manner in any
            investigation, proceeding, or hearing under this
            chapter.




                                       6
 Case: 5:20-cv-00120-JMH Doc #: 11 Filed: 06/23/20 Page: 7 of 10 - Page ID#: 93



KRS § 344.280(1). The Kentucky Supreme Court has interpreted the

provision to require a plaintiff to demonstrate that (1) she

engaged in protected activity (2) that was known to the defendant

(3)    who    thereafter       took    an   employment    action      adverse   to   the

plaintiff, (4) which was causally connected to the plaintiff’s

protected activity. Asbury Univ. v. Powell, 486 S.W.3d 246, 257-

58    (Ky.    2016)(citing       Brooks      v.   Lexington-Fayette       Urban      Cty.

Housing Auth., 132 S.W.3d 790, 903 (Ky. 2004)).

       Robinson’s amended complaint states that she was terminated

by Sealy in a letter signed by Millar. [DE 1-2 at 6]. She states

that Millar “explained that she was terminated primarily because

she violated Sealy’s policy banning employees from making any

‘audio/video recordings of any conversations while on Company

premises.’” [Id. at 7]. Millar’s reason did not line up with the

prior-performance issues apparently complained of by another Sealy

executive. [Id. at 6]. Robinson’s amended complaint alleges that

she    engaged       in    a     protected        activity      by    reporting      race

discrimination, that Millar knew of the protected activity, and

that    she    was   fired     by     him   within   a   week    of   reporting      race

discrimination at the company. [Id. at 7-8].

       Taking these allegations and factual statements in a light

most favorable and deferential to Robinson as the non-removing

party in a fraudulent joinder inquiry, the Court finds that she

did, in fact, state a sufficient factual basis to have a colorable

                                             7
 Case: 5:20-cv-00120-JMH Doc #: 11 Filed: 06/23/20 Page: 8 of 10 - Page ID#: 94



claim against Millar for retaliation. The complaint makes it clear

that Millar was the executive who provided the reason for her

termination in the letter, and that the reason provided did not

match   up   with   other   communications      Robinson    had   with    Sealy

supervisors and/or executives. The factual basis contained in

Robinson’s    amended   complaint     certainly    meets   Kentucky’s     less-

stringent pleading standard. To keep this case in federal court,

there would have to exist no “glimmer of hope” that Millar was

involved in Robinson’s firing and knew of her recent protected

activity.

     Millar, in an affidavit attached to his response to the motion

to remand, states that, in his role, he routinely communicates

corporate personnel decisions and is not involved in the decision-

making process itself. [DE 9-1 at 1]. He blanketly denies taking

any retaliatory actions against Robinson or making any decision

related to her termination. [Id. at 2].

     Millar’s affidavit simply highlights the need to remand this

case to state court. His statements create disputes of fact that

are certainly not appropriate for decision by the federal court on

a review of subject matter jurisdiction. Our caselaw is explicit

that disputes of fact are viewed in light most favorable to the

non-removing party. Coyne, 183 F.3d at 493. Again, there is a

reasonable basis in the complaint for predicting that Robinson’s



                                       8
 Case: 5:20-cv-00120-JMH Doc #: 11 Filed: 06/23/20 Page: 9 of 10 - Page ID#: 95



allegations may impose liability on Millar for retaliation under

the KCRA. Thus, this case must be remanded to state court.

B. The doctrine of respondeat superior does not shield Millar from
liability

       Millar also argues that the doctrine of respondeat superior

protects him from liability. [DE 9 at 5]. Because Millar was acting

within the course and scope of his employment, he argues that he

cannot   be   liable    for   retaliation      under    the    KCRA.   [Id.].   But

employees who act entirely within the scope of their employment

are still nonetheless responsible for their own actions, as the

Third Restatement of Agency explains:

       [a]n agent is subject to liability to a third party
       harmed by the agent's tortious conduct. Unless an
       applicable statute provides otherwise, an actor remains
       subject to liability although the actor acts as an agent
       or an employee, with actual or apparent authority, or
       within the scope of employment.

Restatement (Third) Of Agency § 7.01 (2006) (emphasis added); see

also Davenport v. MAPCO Express, Inc., 2009 WL 10711843 at *3 (E.D.

Ky., 2009) (endorsing the Third Restatement interpretation). This

is particularly and explicitly true under the KCRA, which states

that   individual      employees   may    be   liable    for    retaliation,    in

addition to the employer itself. This directly contradicts the

argument raised by Millar that, by acting within the scope of his

employment, he cannot be found liable. Accepting this argument

would, in effect, say a plaintiff could never sue an individual

for retaliation as long as he was acting within the scope of his

                                         9
Case: 5:20-cv-00120-JMH Doc #: 11 Filed: 06/23/20 Page: 10 of 10 - Page ID#: 96



employment—event if the employer was found to have discriminated

and/or retaliated against the plaintiff in violation of the Act.

The Court cannot accept such a construction of the KCRA or the

doctrine of respondeat superior.

                              IV. CONCLUSION

     Robinson and Millar are both Kentucky residents. Because

Robinson has alleged a colorable retaliation claim against Millar,

he was not fraudulently joined. Thus, Sealy and Millar have failed

to establish complete diversity, as required to remove a case to

federal court, and remand is thus appropriate.

     Accordingly, IT IS ORDERED as follows:

     (1) That Plaintiff Ali Robinson’s motion to remand [DE 7]

is GRANTED;

     (2) That Defendant Drew Millar’s motion to dismiss [DE 5]

is DENIED AS MOOT;

     (3) That this action SHALL BE REMANDED to the Fayette

Circuit Court; and

     (4) That this action SHALL BE STRICKEN from the Court’s

active docket.

     This the 23rd day of June, 2020.




                                      10
